IN THE SUPREME COURT OF IOWA
                               No. 20–0844

         Submitted October 14, 2020—Filed November 13, 2020


IOWA SUPREME COURT ATTORNEY DISCIPLINARY BOARD,

      Complainant,

vs.

LORI JO KIEFFER-GARRISON,

      Respondent.



      On review of the report of the Iowa Supreme Court Grievance

Commission.



      In an attorney disciplinary action, the grievance commission

recommends a one-year suspension for the attorney’s violation of ethical

rules. LICENSE SUSPENDED.



      Christensen, C.J., delivered the opinion of the court, in which all

justices joined.



      Tara van Brederode and Wendell J. Harms, Des Moines, for

complainant.



      Lori J. Kieffer-Garrison, Davenport, pro se.
                                      2

CHRISTENSEN, Chief Justice.

      The Iowa Supreme Court Attorney Disciplinary Board charged an

Iowa attorney with violations of the Iowa Rules of Professional Conduct

after she failed to consult with her client before signing his name to court

filings, including a waiver of the client’s preliminary hearing and his right

to a speedy trial, and allegedly made knowingly false statements to the

court. The Iowa Supreme Court Grievance Commission found various

violations of our ethical rules and recommended suspending the attorney’s

license to practice law indefinitely for a period of at least one year from the
date of our holding in this matter. Upon our de novo review of the record,

we conclude the Board proved the alleged violations and suspend the

attorney’s license to practice law indefinitely with no possibility of

reinstatement for one year from the date of this opinion.

      I. Factual and Procedural Background.

      Lori Jo Kieffer-Garrison has been licensed to practice law in Iowa

since 2002.    In her approximately eighteen years of practice in Iowa,

Kieffer-Garrison has incurred numerous sanctions for her violations of our

ethical rules of conduct. In 2009 and 2010, she was privately admonished

for violating Iowa Rules of Professional Conduct 32:1.3 and 32:8.4(d), each

time for failure to cure a notice of default from the clerk of this court. In

2010, she also received a public reprimand from our court for violating

rule 32:4.2 after she engaged in negotiations with an adverse party outside

the presence of said party’s counsel and prepared a handwritten

agreement for the adverse party to sign that already contained her client’s

signature. In 2014, we suspended Kieffer-Garrison’s license to practice

law for six months for violating rules 32:1.2(a), 32:1.3, 32:3.2, 32:3.3(a)(1),

32:8.4(c), and 32:8.4(d). See Iowa Supreme Ct. Att’y Disciplinary Bd. v.

Kieffer-Garrison, 847 N.W.2d 489, 492–96 (Iowa 2014).          There, Kieffer-
                                      3

Garrison “repeatedly missed appellate deadlines in several criminal cases,

received twenty default notices as a consequence of those missed

deadlines, failed to pay resulting penalties in a timely fashion over a period

of two years,” and falsely represented to her client and the clerk of this

court that she had timely filed an application for further review in a

postconviction appeal by mail. Id. at 491–92.

      Shortly after Kieffer-Garrison’s law license was reinstated, she was

publicly reprimanded in January 2015 for violating rules 32:1.1,

32:1.4(a)(2)–(4), 32:1.4(b), and 32:1.16(d) in the course of representing
three clients in postconviction-relief actions.    Kieffer-Garrison failed to

inform one client of the court of appeals decision denying the client’s

postconviction-relief action within the time available to seek further review

by our court and of the need to apply for further review to preserve the

client’s ineffective assistance claim for possible federal habeas corpus

relief. In response to the complaint, Kieffer-Garrison declared she did not

practice in federal court and did not “know the procedures for habeas

corpus.”

      She similarly failed to communicate with another client in a

postconviction-relief action, including communications about the next

step in his appeal after the court of appeals denied his application for

postconviction relief.   Kieffer-Garrison also failed to take the steps

necessary to protect a client in another postconviction-relief action when

she was ordered to withdraw from representing the client and

subsequently ignored requests from the client and his new attorney for the

client’s file. The Board concluded a suspension was unnecessary because

her 2014 suspension “was contemporaneous or nearly contemporaneous”

with the misconduct at issue in the reprimand.
                                       4

        Kieffer-Garrison was publicly reprimanded again in October 2017

for violating rules 32:3.4(c) and 32:8.4(d) after she cut her client’s

signature from a court document and attempted to attach the cutout

signature to a required pretrial conference form in front of a court

attendant.    She also permitted her client to leave before the pretrial

conference had concluded, resulting in the district court’s issuance of a

bench warrant for the client’s failure to appear that led to the client’s arrest

and a pretrial conference at a later date.

        The alleged violations in this case stem from Kieffer-Garrison’s
court-appointed representation of Joseph Johnson in a criminal case in

2019.     The district court first appointed Kieffer-Garrison to represent

Johnson at his initial appearance on February 13, 2019. Kieffer-Garrison

filed an appearance and waived the preliminary hearing for Johnson’s case

the next day, and the district court subsequently canceled Johnson’s

preliminary hearing and scheduled his arraignment for March 14. Kieffer-

Garrison     never   communicated     with   Johnson     about    waiving   the

preliminary hearing.

        On February 15, Kieffer-Garrison wrote Johnson a letter noting her

appointment as his attorney and stated,

        We must enter a written arraignment form and plea of not
        guilty. Please complete the enclosed documents, sign where
        indicated and return to me ASAP. I have provided a self-
        addressed stamped envelope for your convenience. If an
        arraignment form is not filed, a warrant will be issued for your
        arrest.

Johnson never received the letter, and he arrived at the district court to

attend his preliminary hearing on February 22 because Kieffer-Garrison

did not inform him she had advised the court it was being waived. On

March 12, Kieffer-Garrison filed a written arraignment and plea of not

guilty on Johnson’s behalf, which included a signature purporting to be
                                     5

Johnson’s, dated March 11, on the written arraignment and the plea of

not guilty.   However, as of March 12, Kieffer-Garrison had yet to

communicate with Johnson or receive the written arraignment and plea

she mailed him on February 15.

      Two days later, the Scott County Attorney filed a trial information

charging Johnson, who had been previously convicted of a felony, with

having dominion or control of a firearm, and Johnson appeared before the

district court for his arraignment. He told the court he had not met with

Kiefer-Garrison about his case and denied ever seeing the written
arraignment Kieffer-Garrison filed on his behalf. Johnson denied signing

the written arraignment and provided the court with three forms of

identification containing his signature.

      The court and the assistant county attorney both compared the

signature on the written arraignment with Johnson’s signature on his

financial affidavit and application for appointment of counsel, as well as

the three forms of identification Johnson provided. The court concluded

the signature on the written arraignment had “similarities” to Johnson’s

signature but was “not the same.”        At that point, the court informed

Johnson that it was “going to instruct Ms. Kieffer-Garrison that she is to

have face-to-face contact with you” and continued the arraignment until

March 21.

      Kieffer-Garrison and Johnson met for the first time at Johnson’s

continued arraignment on March 21. Kieffer-Garrison claimed she did not

have Johnson’s file with her but had reviewed it earlier. She informed the

court that she mailed Johnson a letter and written arraignment form with

a self-addressed envelope. However, as Kieffer-Garrison now stipulates,

she proceeded to make false statements about the written arraignment.
                                      6

      Kieffer-Garrison falsely told the court that she received Johnson’s

written arraignment form in the mail with what she believed was

Johnson’s signature and filed it. Johnson reiterated to the court that he

had not received any mail from Kieffer-Garrison and neither he nor anyone

else at his direction signed the arraignment. The court ultimately struck

the written arraignment Kieffer-Garrison filed due to “a discrepancy in the

written arraignment,” appointed a new attorney to represent Johnson, and

continued the arraignment again.

      On December 13, the Board filed a complaint against Kieffer-
Garrison, alleging she violated numerous rules of professional conduct—

all of which she has been sanctioned for violating in the past—during her

representation of Johnson. The parties entered into a stipulation of facts

on March 12, 2020, and waived the formal hearing.                The Board

recommended a one-year suspension of Kieffer-Garrison’s license.

      The commission found Kieffer-Garrison violated all five rules of

professional conduct alleged in the Board’s complaint. First, it found she

violated rule 32:1.2(a), requiring a lawyer to abide by the client’s decisions

regarding the objectives of representation, when she failed to communicate

with Johnson about his objectives and waived the preliminary hearing and

his right to a speedy trial without consulting him. Second, the commission

concluded Kieffer-Garrison violated rule 32:1.4(a)(2), which requires a

lawyer to reasonably consult with the client, by waiving Johnson’s

preliminary hearing and right to speedy trial without his knowledge before

she had ever communicated with him. Third, it determined she violated

rule 32:1.4(a)(3), which requires a lawyer to keep the client reasonably

informed, explaining she had only sent Johnson one letter during the five

weeks she represented him and left Johnson without the benefit of counsel

to navigate his early court proceedings. Fourth, the commission found
                                     7

Kieffer-Garrison violated rule 32:3.3(a)(1), by which a lawyer shall not

knowingly make a false statement of fact to a tribunal, in multiple ways

based on the false signature of Johnson’s that she filed and the false

information she told the district court.     Finally, it concluded Kieffer-

Garrison violated rule 32:8.4(d), which prohibits a lawyer from engaging

in conduct that is prejudicial to the administration of justice, because her

falsified written arraignment caused the court to schedule additional

arraignment hearings in Johnson’s case.

      In reaching its recommended sanction, the commission concluded
there were no mitigating factors.        However, it found the following

aggravating factors: Kieffer-Garrison’s prior disciplinary action for the

same type of conduct, her experience in practicing law, and her violation

of multiple rules. The commission recommended a one-year suspension

of Kieffer-Garrison’s law license.

      II. Standard of Review.

      We review attorney disciplinary proceedings de novo. Iowa Supreme

Ct. Att’y Disciplinary Bd. v. Watkins, 944 N.W.2d 881, 887 (Iowa 2020).

The Board must prove the alleged attorney misconduct by a convincing

preponderance of evidence, which is a more demanding standard than

proof by a preponderance of the evidence, but “less demanding than proof

beyond a reasonable doubt.” Iowa Supreme Ct. Att’y Disciplinary Bd. v.

Nine, 920 N.W.2d 825, 827–28 (Iowa 2018) (quoting Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Johnson, 884 N.W.2d 772, 777 (Iowa 2016)). Factual

stipulations bind the parties, and we interpret those stipulations “with

reference to their subject matter and in light of the surrounding

circumstances and the whole record.” Id. at 828 (quoting Johnson, 884
N.W.2d at 777).      Finally, we respectfully consider the commission’s

recommended sanction, but we ultimately “have the discretion to ‘impose
                                        8

a greater or lesser sanction than what the commission has recommended

upon proof of an ethical violation.’ ” Iowa Supreme Ct. Att’y Disciplinary

Bd. v. Noel, 923 N.W.2d 575, 582 (Iowa 2019) (quoting Iowa Supreme Ct.

Att’y Disciplinary Bd. v. Mathahs, 918 N.W.2d 487, 489 (Iowa 2018)).

      III. Ethical Violations.

      The Board alleged, and the commission found, that Kieffer-Garrison

violated the following five Iowa Rules of Professional Conduct: 32:1.2(a),

32:1.4(a)(2), 32:1.4(a)(3), 32:3.3(a)(1), and 32:8.4(d).                Despite the

commission’s findings, we still must conduct a de novo review of Kieffer-
Garrison’s alleged ethical violations. Watkins, 944 N.W.2d at 887. Upon

our review, we agree with the commission’s findings.

      A. Rule 32:1.2(a): Scope of Representation and Allocation of

Authority Between Client and Lawyer. Rule 32:1.2(a) provides,

      [A] lawyer shall abide by a client’s decisions concerning the
      objectives of representation and, as required by rule 32:1.4,
      shall consult with the client as to the means by which they
      are to be pursued. A lawyer may take such action on behalf
      of the client as is impliedly authorized to carry out the
      representation. . . . In a criminal case, the lawyer shall abide
      by the client’s decision, after consultation with the lawyer, as
      to a plea to be entered. . . .

Iowa R. Prof’l Conduct 32:1.2(a). Although Kieffer-Garrison was appointed

to represent Johnson on February 13, 2019, she had not met or spoken

with him until March 21.         During that period, Kieffer-Garrison waived

Johnson’s preliminary hearing and his right to a speedy trial, and, without

his knowledge or consent, signed his name and filed a written arraignment

and plea of not guilty with his purported signature.                 Never having

consulted   Johnson      about    any   of     these    actions,   Kieffer-Garrison

undoubtedly violated her professional duty to abide by her client’s

decisions   concerning    the     objectives    of     representation    and   took

unauthorized action on his behalf. See Iowa Supreme Ct. Att’y Disciplinary
                                        9

Bd. v. Schall, 814 N.W.2d 210, 213–14 (Iowa 2012) (holding lawyer violated

rule 32:1.2(a) by altering plea of not guilty form to effect an unauthorized

waiver of right to speedy trial).

      B. Rule 32:1.4(a)(2) and (3): Client Communication.                   Rule

32:1.4(a)(2) requires a lawyer to “reasonably consult with the client about

the means by which the client’s objectives are to be accomplished,” and

rule 32:1.4(a)(3) requires a lawyer to “keep the client reasonably informed

about the status of the matter.” Iowa R. Prof’l Conduct 32:1.4(a)(2)–(3). “A

lawyer’s regular communication with clients will minimize the occasions
on which a client will need to request information concerning the

representation.” Id. r. 32:1.4 cmt. 4. Kieffer-Garrison never consulted

Johnson before waiving his preliminary hearing and right to speedy trial,

nor did she communicate with him to inform him that she had waived his

preliminary hearing. Johnson went to the district court for his preliminary

hearing unaware that Kieffer-Garrison had waived it.           We find Kieffer-

Garrison violated rules 32:1.4(a)(2) and (3). See Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Turner, 918 N.W.2d 130, 145 (Iowa 2018) (finding an

attorney violated rules 32:1.4(a)(2) and (3) when he did not communicate

information to his clients that left them unaware he would not represent

them at hearings and failed to inform clients of court hearings).

      C. Rule 32:3.3(a)(1): Candor Toward the Tribunal.                     Rule

32:3.3(a)(1) prohibits a lawyer from “knowingly” making “a false statement

of fact or law to a tribunal or fail[ing] to correct a false statement of material

fact . . . previously made.” Iowa R. Prof’l Conduct 32:3.3(a)(1). The rules

define “knowingly” as “actual knowledge of the fact in question” and can

“be inferred from circumstances.” Iowa R. Prof’l Conduct 32:1.0(f). Kieffer-

Garrison falsified Johnson’s name to the written arraignment form waiving
                                      10

his right to a speedy trial without ever consulting with Johnson, thereby

misrepresenting the form’s authenticity in a legal proceeding.

      She then proceeded to make statements to the district court that

she knew were untrue. As she stipulates, she falsely told the district court

that she had received the written arraignment form in the mail with what

she believed was Johnson’s signature and filed it. Based on this conduct,

we conclude Kieffer-Garrison violated rule 32:3.3(a)(1). See Iowa Supreme

Ct. Att’y Disciplinary Bd. v. McGinness, 844 N.W.2d 456, 462–63 (Iowa

2014) (concluding a lawyer violated rule 32:3.3(a)(1) when he falsified
certificates of service on discovery requests and made statements to the

district court that the certificates were legitimate).

      D. Rule 32:8.4(d): Conduct Prejudicial to the Administration of

Justice.    Under rule 32:8.4(d), it is professional misconduct for an

attorney to “engage in conduct that is prejudicial to the administration of

justice.” Iowa R. Prof’l Conduct 32:8.4(d). “Violations of this rule impede

the efficient operation of the courts and waste judicial resources.” Kieffer-

Garrison, 847 N.W.2d at 495. Kieffer-Garrison’s conduct was prejudicial

to the administration of justice because it required the court to waste

judicial resources in scheduling additional arraignment hearings for

Johnson. See id. (finding “Kieffer-Garrison’s conduct was, by a convincing

preponderance of the evidence, prejudicial to the administration of justice

because it caused the court to waste judicial resources in addressing a

motion falsely asserting she filed an application for further review”).

      IV. Sanction.

      We examine a number of factors in our fact-based analysis to

determine the appropriate sanction, including “the nature of the

violations, protection of the public, deterrence of similar misconduct by

others, the lawyer’s fitness to practice, and [our] duty to uphold the
                                     11

integrity of the profession in the eyes of the public.” Watkins, 944 N.W.2d

at 888 (alteration in original) (emphasis omitted) (quoting Iowa Supreme

Ct. Att’y Disciplinary Bd. v. Stansberry, 922 N.W.2d 591, 598 (Iowa 2019)).

We also consider any mitigating and aggravating circumstances. Id. at

888–89. We strive to “maintain[] some degree of uniformity throughout

our disciplinary cases,” but the facts of each case ultimately guide the

sanction. Iowa Supreme Ct. Att’y Disciplinary Bd. v. Barry, 908 N.W.2d
217, 227 (Iowa 2018).

       The commission and the Board both recommended one-year
suspensions of Kieffer-Garrison’s license.        “We give the commission’s

recommendation respectful consideration, but may impose a greater or

lesser sanction.” Turner, 918 N.W.2d at 152 (quoting Iowa Supreme Ct.

Att’y Disciplinary Bd. v. Morse, 887 N.W.2d 131, 143 (Iowa 2016)). Notably,

it is easier for our court to consider the commission’s recommendation

when    the   commission     provides     legal   authority   supporting   its

recommendation.       Here, the commission provided legal authority

supporting its findings that Kieffer-Garrison violated the aforementioned

rules, but it only provided a few generic statements of legal authority

without explaining how these statements applied or how it arrived at its

recommended sanction in this case.

       Kieffer-Garrison’s decision to misrepresent that her client signed the

written arraignment form and plea of not guilty alone “is a ‘grave and

serious breach of professional ethics.’ ”          Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Kallsen, 814 N.W.2d 233, 239 (Iowa 2012) (quoting Iowa

Supreme Ct. Att’y Disciplinary Bd. v. Rickabaugh, 728 N.W.2d 375, 382

(Iowa 2007)). “[U]nquestioned honesty of attorneys dealing with judges” is

crucial to “[t]he integrity of our legal system.” Id. (quoting Comm. on Pro.
                                    12

Ethics & Conduct v. Seff, 457 N.W.2d 924, 927 (Iowa 1990)). As we have

stressed in our past attorney disciplinary cases and reiterate again today,

      [f]undamental honesty is the base line and mandatory
      requirement to serve in the legal profession. The whole
      structure of ethical standards is derived from the paramount
      need for lawyers to be trustworthy. The court system and the
      public we serve are damaged when our officers play fast and
      loose with the truth.
Id. (alteration in original) (quoting Rickabaugh, 728 N.W.2d at 382).

      We subject attorneys who actively disregard this fundamental

baseline “to substantial sanctions ranging from permanent disbarment to
six-month license suspensions.” Id.   For instance, we disbarred an

attorney in Iowa Supreme Court Attorney Disciplinary Board v. Rickabaugh

for multiple misrepresentations, including forging the executor’s name on

a probate report submitted to the court, after he had previously been

submitted for forging a judge’s signature to persuade a client that he had

filed a lawsuit. 728 N.W.2d at 378, 382. In Iowa Supreme Court Attorney

Disciplinary Board v. Kallsen, we suspended an attorney’s license for one

year after he violated four of our ethical rules—including rules 32:1.2(a),

32:3.3(a)(1), and 32:8.4(d), which Kieffer-Garrison also violated in this

case—when he forged a guilty plea with the district court resulting in his

client serving a seven-day jail sentence. 814 N.W.2d at 239–40. That

attorney had only been disciplined once before, and that prior disciplinary

action did not involve the same type of misconduct. Id. at 240.

      We suspended Kieffer-Garrison’s license to practice law with no

possibility of reinstatement for six months in 2014, in part due to her

dishonesty.   Kieffer-Garrison, 847 N.W.2d at 496.      There, she falsely

represented to her client and the clerk of this court that she had timely

filed an application for further review in a postconviction appeal by mail,

as well as “repeatedly missed appellate deadlines in several criminal cases,
                                     13

received twenty default notices as a consequence of those missed

deadlines, [and] failed to pay resulting penalties in a timely fashion over a

period of two years.” Id. at 491–92. That case presented a mitigating factor

in the form of Kieffer-Garrison’s depression and pursuit of treatment for

it. Id. at 496.   In this case, Kieffer-Garrison has not presented any

evidence suggesting she was suffering depression at the time of her

actions, and we will not speculate as to whether depression or any other

life circumstances contributed to her behavior in this case such that we

would consider it a mitigating factor.
       Kieffer-Garrison’s misconduct does not rise to the level of

misconduct present in Rickabaugh, where an attorney with a history of

disciplinary action committed multiple forgeries, including the forgery of a

judge’s signature. 728 N.W.2d at 377–78, 382. On the other hand, the

consequences of her misconduct on her client were not as severe as the

seven-day jail sentence that the client suffered in Kallsen when his

attorney forged the client’s guilty plea with the district court. 814 N.W.2d

at 239–40.     The severity of the consequences notwithstanding, the

circumstances in this case are still just as troubling as those that led to a

one-year suspension in Kallsen in light of Kieffer-Garrison’s disciplinary

record.

       Unlike Kallsen, who had only faced disciplinary action once before

in the form of a three-month suspension for neglect, Kieffer-Garrison has

a lengthy disciplinary record that includes various sanctions for

misconduct similar to her misconduct in this case. Id. at 237. Thus, we

would likely give an attorney with a less substantial disciplinary record a

lesser sanction than the one-year suspension in Kallsen for committing

the misconduct at issue in this case because it did not result in a jail

sentence for the client.   But, we already suspended Kieffer-Garrison’s
                                     14

license in the past for six months for the sort of dishonest behavior she

displayed in this case, and it clearly did not deter her from committing it

again on multiple occasions.      Kieffer-Garrison continues to violate our

ethical rules by engaging in dishonest behavior that casts doubt on the

integrity of our system, and her behavior warrants a strong sanction to

protect the public and our profession.

      “Normally, a pattern of misconduct gives rise to enhanced

sanctions,” Kieffer-Garrison, 847 N.W.2d at 496 (quoting Iowa Supreme Ct.

Bd. of Pro. Ethics & Conduct v. Gallner, 621 N.W.2d 183, 187 (Iowa 2001)
(en banc)), as does a case “involve[ing] multiple rule violations,” Iowa

Supreme Ct. Att’y Disciplinary Bd. v. Parrish, 925 N.W.2d 163, 181 (Iowa

2019). Similarly, “[p]rior disciplinary action is a significant aggravating

factor. ‘This is particularly true when the current rule violations involve

the same type of conduct as the prior conduct subject to discipline.’ ”

Barry, 908 N.W.2d at 234 (citation omitted) (quoting Iowa Supreme Ct.

Att’y Disciplinary Bd. v. Weiland, 885 N.W.2d 198, 215 (Iowa 2016)).

Kieffer-Garrison has previously been sanctioned for violating every rule

that she violated in this case.

      When we suspended Kieffer-Garrison’s license for six months in

2014 for her dishonesty, we noted her “persistent perpetuation of a

falsehood [was] a ‘remarkable aggravating factor.’ ” Kieffer-Garrison, 847
N.W.2d at 496 (quoting McGinness, 844 N.W.2d at 466). Kieffer-Garrison’s

“persistent perpetuation of a falsehood” in this case is all the more

remarkable as she was sanctioned again in 2017 for another act of

dishonesty when she cut out her client’s signature from a court document

and attempted to attach the cutout signature to a required pretrial

conference form in front of a court attendant. Id.   Despite receiving

multiple sanctions already for rules violations involving dishonesty,
                                     15

Kieffer-Garrison violated our rules yet again through her dishonest acts in

her representation of Johnson in this case.

      Kieffer-Garrison violated multiple rules involving dishonesty by

falsifying her client’s signature on the written arraignment form and plea

of not guilty that she filed with the district court, misrepresenting her

client’s decisions when she had never actually spoken to him. Rather than

owning up to this misconduct, she attempted to cover it up through more

dishonesty by falsely telling the district court that she had received

Johnson’s written arraignment form in the mail with what she believed
was Johnson’s signature and filed it. Kieffer-Garrison’s violations “were

serial acts of misconduct, rather than an isolated misadventure.” Id. Her

“pattern of deceit reveals a serious character flaw.”           Rickabaugh, 728
N.W.2d at 382. We consider her pattern of misconduct, multiple rules

violations, and history of disciplinary action as aggravating factors.

      Kieffer-Garrison’s “substantial experience in the practice of law is

another aggravating factor in imposing discipline.” Parrish, 925 N.W.2d at

181. She has practiced law in Iowa for approximately eighteen years and

is “not a new practitioner unfamiliar with our ethical rules.” Id.

“Knowingly   violating   our   ethical    rules   is   [also]   an   aggravating

circumstance.” Id. Here, Kieffer-Garrison knew Johnson had not signed

the written arraignment form and plea of not guilty, as she stipulates now

that she had never communicated with him prior to filing the form and

falsely told the district court she had received the written arraignment

form with the plea in the mail with what she believed was Johnson’s

signature.

      There is no indication in the record that Kieffer-Garrison has any

remorse for this misconduct, which is also an aggravating factor. Id. at

182 (noting “showing no remorse is an aggravating factor”). It is alarming
                                     16

that Kieffer-Garrison continues to violate our ethical rules despite the

lengthy nature of her disciplinary record over the past ten years. Her

apparent “lack of remorse is a powerful aggravating factor in this case

because a major role of our disciplinary system is to protect the public

from overreaching and unethical lawyers.” Id.

      The only mitigating factor Kieffer-Garrison proposed in her

stipulation was her “[c]ooperative attitude toward the proceedings.”

However, the commission rejected this consideration and found no

mitigating factors, noting Kieffer-Garrison “did not even file a brief in this
matter.” We agree with the commission that no mitigating factors are

present.

      Overall, given the nature of Kieffer-Garrison’s violations and the

number of aggravating factors in this case, the public in general and the

legal profession in particular will be best served through a lengthy

suspension.    “More than anything, [her] obvious indifferent attitude

toward our disciplinary system and basic professional norms and [her]

persistent history of disciplinary problems weigh heavily in the sanctions

scale.” Id. Accordingly, we suspend Kieffer-Garrison from the practice of

law indefinitely with no possibility of reinstatement for one year from the

date of this opinion.

      V. Disposition.

      We suspend Kieffer-Garrison from the practice of law without the

possibility of reinstatement for one year. This suspension applies to all

facets of the practice of law as provided in Iowa Court Rule 34.23(3), and

Kieffer-Garrison must notify all clients as outlined in Iowa Court Rule

34.24(1). We tax the costs of this action to Kieffer-Garrison in accordance

with Iowa Court Rule 36.24(1).

      LICENSE SUSPENDED.